Plaintiff, an employee of defendant, was injured in December, 1934, and awarded compensation in July, 1935, for partial disability. In November, 1938, he petitioned for an award for total disability, and was adjudged totally disabled but denied additional compensation on the ground that he was in fact totally disabled when adjudged partially disabled in 1935, and, therefore, has not suffered further disability.
The award for partial disability in 1935 is res judicata as of that time and the finding of the department that he is now totally disabled established increased disability, commanding an award for such lessened ability, and the department was without power to review and impeach its former award by a holding that, when he was awarded compensation for partial disability, he was in fact totally disabled. See Wicko v. FordMotor Co., 292 Mich. 335. *Page 451 
Plaintiff, defendant, and the department are bound by the finding and award for partial disability only in 1934, and the finding of total disability in 1938 entitled plaintiff to an award for such.
The holding is reversed and the case remanded for entry of an award for total disability from the date of the hearing in November, 1938, with credit to defendant for payments, if any, since made under the partial disability order.
BUSHNELL, C.J., and SHARPE, CHANDLER, NORTH, McALLISTER, and BUTZEL, JJ., concurred. The late Justice POTTER took no part in this decision.